-Appeal from an order of the Genesee County Court (Robert C. Noonan, J.), entered November 23, 2005. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: On appeal from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.), defendant contends that we should substitute our discretion for that of County Court and instead determine that he is a level two risk. Upon our review of the record, however, we conclude that the court’s determination of defendant’s risk level was “properly based on clear and convincing evidence related to the statutory factors” (People v Brown, 302 AD2d 919, 921 [2003]). We have considered the remaining contention of defendant and conclude that it is without merit. Present—Hurlbutt, J.P., Martoche, Smith, Fahey and Green, JJ.